Citation Nr: 1823796	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1980 to June 1985. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran withdrew a Board hearing request in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts she has residuals of an in-service flash burn injury to her eyes.  

Service treatment records (STRs) include complaints of an eye injury.  In a June 1982 STR, the Veteran complained of pain in the right eye.  The examiner noted both eyes appear normal and there were no abrasions.  Vision was measured as 20/25 in the right eye and 20/20 in the left eye.  The assessment was irritated eye due to torch being used in the area and the Veteran was prescribed Visine.  The next day, the Veteran was again evaluated as she complained of burning pain, increased tearing, photophobia, and irritation for several days.  She also complained of headaches.  Upon examination, the examiner reported an assessment of probable viral conjunctivitis.  A July 1982 STR indicates she was put on antibiotics.  In a September 1982 STR, the Veteran complained of a lump above her right eye.  She denied ocular difficulties.  The diagnosis was abscess on right upper lid.  

VA treatment records dated in December 2011, January 2012, September 2012, and April 2014 indicate a history of flash burns in the Navy and some chronic dry eyes and eyes that are easily irritated by sunlight.  

The Veteran underwent a VA examination in May 2014.  The examiner reported diagnoses of dry eyes, posterior blepharitis, and chronic blepharoconjunctivitis.  The examiner determined, upon review of the claims file and physical examination, that the Veteran's diagnosis of flash burns from welding was unlikely correct as there was no objective findings noted and a diagnosis of viral conjunctivitis was made the next day.  The examiner also reported the Veteran's blepharoconjunctivitis is due to dry eyes and blepharitis, and potentially exacerbated by chronic use of Visine.  The examiner determined eye conditions noted above are less likely than not due to in-service treatment for viral conjunctivitis, an upper lit abscess, and questionable flash burn.

Although the examiner gave an opinion as to the claimed flash burns, the examiner failed to give an etiology opinion of the Veteran's dry eyes.  It is the Veteran's contention that the dry eyes were caused by the injury in service.  Even if the injury was not, in fact, a burn injury, the examiner must provide an opinion whether the Veteran's dry eye diagnosis was caused by or incurred in active service.  The Board finds another VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from July 2014 onward.  Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her eye disorder.  The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired diagnosed eye disorder had its onset or is otherwise etiologically related to the Veteran's military service.

The examiner is asked to take into account the Veteran's experiences during services, including the treatment for conjunctivitis in service and use of Visine and evidence regarding burn injury.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for an eye disorder.  If the benefit sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




